Citation Nr: 0616832	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  04-38 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date earlier than July 1, 2004, 
for the award of additional compensation for the veteran's 
dependent spouse.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to January 
1946.

This case first came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 determination by the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In February 2005, the Board 
remanded this case in order to accord the veteran a hearing 
before a Board member, at his request.  Following the 
scheduling of such a hearing, the veteran canceled his 
request, and the claim was subsequently returned to the Board 
for further appellate review.


FINDING OF FACT

An application for additional compensation for the veteran's 
dependent spouse was first received by VA in June 2004.


CONCLUSION OF LAW

The criteria for an effective date prior to July 1, 2004, for 
the award of additional compensation for the veteran's 
dependent spouse have not been met.  38 C.F.R. § 3.401 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act 

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), prescribes VA's duties to notify the claimant 
of the evidence needed to substantiate a claim, of the 
evidence VA will obtain, and of the claimant's 
responsibilities with regard to obtaining evidence.  It also 
prescribes VA's duties to help a claimant obtain relevant 
evidence, duties collectively referred to as the "duty to 
assist."  However, there are some claims to which VCAA does 
not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001).  One such claim is where, as here, there is no 
dispute as to the facts, and the law is dispositive.  Mason 
v. Principi, 16 Vet. App. 129.  The United States Court of 
Appeals for Veterans Claims (Court) has held that the VCAA 
does not affect matters on appeal when the question is 
limited to statutory interpretation.  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  Thus, the Board concludes 
that no further action is necessary under the VCAA with 
regard to the matter of whether an earlier effective date for 
the award of compensation for the veteran's dependent spouse 
can be granted, inasmuch as all of the evidence needed to 
adjudicate that claim is of record.

Legal criteria and analysis

Awards of pension or compensation payable to or for a 
veteran, with regard to additional compensation or pension 
for a dependent spouse, is the latest of the following dates:

	1) the date of claim, meaning the following, listed in 
order of applicability:
		(i) date of the veteran's marriage, if the evidence 
of the event is 			received within one year of the 
event, otherwise
		(ii) date notice is received of the dependent 
spouse's existence, if 			evidence is received 
within one year of VA request therefor. 

	2) date dependency arises.

	3) effective date of the qualifying disability rating 
provided evidence of 	dependency is received within one 
year of notification of such rating action.

	4) date of commencement of veteran's award.

	38 C.F.R. § 3.401(b).

In the instant case, the basic facts are as follows.  In 
February 2003, the RO increased the rating assigned for the 
veteran's several service-connected disorders from 10 percent 
to 30 percent, effective as of May 3, 2002.  The veteran was 
notified of this, and of his eligibility for additional 
allowance for his dependents, by means of a letter dated 
March 6, 2003; enclosed with this letter was VA Form 21-686c, 
"Declaration of Status of Dependents," which the veteran 
was advised to fill out and return to VA.  In June 2004, by 
means of a form submitted to his congressman, the veteran 
indicated that he had applied for spouse and dependent 
benefits from his disability pension on "Apr. 1, 2003."  In 
June 2004, VA received a completed VA Form 21-686c, dated 
earlier in June 2004.  The RO thereafter accepted these 
documents as a request for dependent compensation, awarded as 
of July 1, 2004.  The veteran thereafter contended that he 
had submitted a VA Form 21-686c in April 2003, and forwarded 
to VA a photocopy of that application, which is dated April 
29, 2003, and which was received by VA, as shown by date 
stamp, in July 2004.

The veteran has contended that he submitted an application to 
VA in April 2003, thereby supporting the assignment of an 
effective date based upon that application, rather than upon 
the application that he submitted in June 2004.  Review of 
his claims file, however, does not reveal that an application 
prior to that which was received by VA in June 2004 was of 
record.  The fact that he indicated to his congressman that 
he submitted an application in April 2003, and thereafter 
provided VA with a photocopy of such an application, does not 
demonstrate that any such application was submitted.  The 
regulation stipulates that the appropriate effective date is 
the latest of the fact patterns listed above; in this case, 
the date of the claim, which was received more than one year 
after notice in March 2003 of the effective date of the 
qualifying disability rating, is the latest date.  

As indicated above, "date of claim" encompasses date of 
marriage if evidence of the event is received within one year 
of the event.  In the instant case, notice of the veteran's 
marriage, in the form of the marriage certificate, had been 
of record since May 1996.  The regulation, however, pertains 
to the effective date of a claim based on the submission of a 
marriage certificate (or other evidence of marriage) 
following the award of qualifying disability compensation; to 
conclude otherwise would be to obviate any requirement that 
the claimant demonstrate that the dependent was alive, or 
otherwise dependent, at the time of the award, with no such 
finding possible when the documentation has been submitted 
prior to that date.  It also follows that a claim cannot be 
made for additional compensation for a dependent, based on 
increased disability compensation, until increased disability 
compensation has been awarded.  Entitlement to additional 
compensation can be demonstrated by the submission of a 
marriage certificate, or other evidence of the dependent's 
existence, following the award of qualifying disability 
compensation, with the regulations providing for one year for 
such documentation to be submitted, in which case the 
effective date would be the date of the qualifying award.  If 
the documentation is submitted more than one year after the 
date of the award of qualifying disability compensation (that 
is, the date of notice of such an award), the effective date 
is the date of the claim.  See, e.g., 38 C.F.R. § 3.400(o).  

In the case at hand, the earliest date that it is 
conclusively shown that a claim for additional compensation 
based on dependency was received is June 2004, with 
compensation accordingly payable beginning on the first day 
of the following month.  The claims file is devoid of any 
records that would indicate that a claim had been received by 
VA prior to that date.

The Board does not question the veteran's sincerity in this 
matter.  He has submitted a photocopy of an application dated 
in April 2003 that would have established entitlement to 
additional compensation based on a dependent spouse as of 
June 2002.  The fact remains, however, that no copy of this 
application was included in his claims file prior to his 
"resubmission" of that application in July 2004.  The Board 
acknowledges that it has been contended that this application 
was lost in the mail, or, as the veteran's representative 
contends, was misfiled or misplaced by VA.  The Board, 
however, can base its decision solely on what is in the 
claims file, and the evidence of record fails to show that a 
claim for additional compensation was received prior to June 
2004.

The Board must therefore conclude that the preponderance of 
the evidence is against the veteran's claim for an earlier 
effective date for the award of additional compensation based 
on a dependent spouse.  That claim, therefore, fails.

						(CONTINUED ON NEXT PAGE)



ORDER

An effective date earlier than July 1, 2004, for the award of 
additional compensation for the veteran's dependent spouse is 
denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


